Citation Nr: 1413412	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  04-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation higher than 40 percent for a service-connected recurrent lumbosacral strain.


REPRESENTATION

Appellant represented by:	Dennis Peterson, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1974 to November 1981.

This matter arises before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since moved to the RO in St. Paul, Minnesota.

Notably, the issue of an increased rating for a recurrent lumbosacral strain was previously denied by the Board in August 2009, but the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion) requesting that the Board's decision be vacated and remanded.  In April 2010, the Court granted the motion and remanded the case to the Board for further appellate review.  The issue was remanded by the Board in June 2011 and May 2013 for additional VA examinations.  

The issues of entitlement to service connection for left hip and cervical spine disabilities were also on appeal in May 2013.  In a December 2013 decision, the RO granted service connection for degenerative joint disease of the right hip and cervical strain.  The Veteran has not, to date, expressed disagreement with this determination.  As such, the claims have been granted in full and are no longer on appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In a December 2013 rating decision, the RO granted entitlement to TDIU effective January 1, 2007.  The Veteran has not appealed the effective date.  Therefore, the issue of entitlement to TDIU is not part of the claim for an increased rating for the lumbar spine disability.
FINDINGS OF FACT

1.  Prior to June 4, 2003, the Veteran's service-lumbar spine disability is manifested by chronic pain, recurring attacks with intermittent relief and severe limitation of motion of the lumbar spine, with forward flexion from 0 to 30 degrees, and extension from 0 to 30 degrees, and without persistent symptoms compatible with sciatic neuropathy with characteristic pain and neurological findings or incapacitating episodes.

2.  From June 4, 2003, to June 22, 2005, the Veteran's service-connected lumbar spine disability was manifested by 'pronounced' symptoms with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm with little intermittent relief, and no incapacitating episodes.

3.  From June 22, 2005, the Veteran's service-connected lumbar spine disability is manifested by chronic pain, recurring attacks with little intermittent relief, and severe limitation of motion of the lumbar spine, with forward flexion from 0 to 25 degrees, and extension from 0 to 10 degrees, and without persistent symptoms compatible with sciatic neuropathy with characteristic pain and neurological findings, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2003, the criteria for the assignment of a disability rating in excess of 40 percent for service-connected recurrent lumbosacral strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237 (2013).

2.  From June 4, 2003, to June 22, 2005, the criteria for the assignment of a disability rating of 60 percent for service-connected recurrent lumbosacral strain have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

3.  From June 22, 2005, the criteria for the assignment of a disability rating in excess of 40 percent for service-connected recurrent lumbosacral strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Considerations

As noted in the Introduction, the Board has previously remanded this claim.  The Board remanded the claim in June 2011 and May 2013, in order to obtain outstanding VA and private treatment records, and to schedule the Veteran for a VA examination to determine the severity of the Veteran's lumbar spine disability.

The Board notes that the VA has not obtained any additional VA or private treatment records since the May 2013 Board remand.  However, in a May 2013 letter, the RO requested the Veteran sign the appropriate medical releases and identify any recent treatment.  The Veteran filed to provide any response to the May 2013 letter.  The Veteran was scheduled for and attended a VA examination in June 2013 to determine the severity of his lumbar spine disability.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).


II.  Veterans Claims Assistance Act of 2000 ('VCAA')

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA complied with the duty to notify in a September 2002 letter, prior to the rating decisions on appeal.

The duty to assist also requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make 'reasonable efforts' to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA and private treatment records with the record.  The record does not indicate and the Veteran has notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for his lumbar spine disability most recently in June 2013.  The Board finds this examination to be adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and conducted an adequate physical examination.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III.  Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  However, where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. Part 4, § 4.40 (2013).

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206- 207 (1995).

In a September 1996 statement of the case, the RO granted the Veteran's claim for service connection for recurrent lumbosacral strain, and assigned a noncompensable evaluation.  In an April 2002 rating decision, the evaluation was increased to 10 percent, effective September 25, 2001.  In a February 2003 rating decision, the evaluation was increased to 20 percent, effective July 16, 2002.  The Veteran appealed this rating decision.  In an April 2004 statement of the case, the Veteran's evaluation was increased to 40 percent, effective July 16, 2002, under Diagnostic Code 5292.  

During the pendency of this appeal, VA amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  Where a law or regulation changes after a claim has been filed, but before the administrative appeal process has been concluded, the Board considers both the former and the current schedular criteria.  See, e.g., VAOPGCPREC 7-03, 69 Fed. Reg. 25179 (2004).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court ('Supreme Court') and the Federal Circuit.  According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent with the Supreme Court and Federal Circuit precedent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, neither of the above cases nor the General Counsel Opinion prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.

Since the current claim was initiated on September 16, 2002, the Board will evaluate the Veteran's claim under both the 'old' criteria in the VA Schedule for Rating Disabilities, and the current regulations in order to ascertain which version would accord him the highest rating.

In determining whether a veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the 'old' criteria at any time during the pendency of this appeal; and (2) whether an increased rating is warranted under the 'new' criteria for diseases or injuries of the spine at any time on or after September 26, 2003.  As alluded to above, the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.

Effective prior to September 23, 2002, intervertebral disc syndrome is to be evaluated under Diagnostic Code ('DC') 5293 based on 'pronounced' symptoms, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief (60 percent); 'severe' symptoms, with recurring attacks with intermittent relief (40 percent); 'moderate' symptoms, with recurrent attacks (20 percent); 'mild' symptoms (10 percent); or 'post-operative, cured' (non-compensable).

Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was to be evaluated under DC 5293 based either on the total duration of incapacitating episodes over the prior 12 months, or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurological manifestations, along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 40 percent evaluation was assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

For purposes of evaluations under DC 5293, an 'incapacitating episode' is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id. at Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately, using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note (2).

Prior to September 26, 2003, DC 5292 assigned a maximum 40 percent evaluation for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  Similarly, under DC 5295, which pertained to lumbosacral strain, a 40 percent evaluation was assignable for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

The Board notes that the words 'slight,' 'moderate' and 'severe,' as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

The September 26, 2003 regulation amendments provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and, forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent).  See Fed. Reg. 51,443 (Aug. 27, 2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 'General Rating Formula for Diseases and Injuries of the Spine,' Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2) (2013); see also Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Regardless of the time period or regulations examined, VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  However, as mentioned, the Board will consider the Veteran's claim in light of both the former and current schedular rating criteria.

IV.  Analysis

The Veteran's service-connected lumbar spine disorder is rated under former Diagnostic Code 5292 [limitation of motion of the lumbar spine].  The medical evidence of record, which will be discussed in greater detail below, indicates that prior to June 4, 2003, the Veteran's service-connected low back disability manifests primarily as back pain and limitation of motion, which is congruent with Diagnostic Code 5292.  

For the periods from June 4, 2003 to June 22, 2005, the medical evidence of records, which will be discussed in greater detail below, indicates that the Veteran's service-connected low back disability manifests as intervertebral disc syndrome is to be evaluated under DC 5293 based on 'pronounced' symptoms, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief (60 percent).

For the period from June 22, 2005, the Veteran's service-connected low back disability manifests primarily as back pain and limitation of motion without symptoms compatible with sciatic neuropathy, which is congruent with Diagnostic Code 5292.  Moreover, X-ray studies taken in August 2008 and discussed in the October 2008 VA examination report demonstrate the presence of degenerative changes of the lumbar spine.  Degenerative arthritis is rated based on limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board therefore believes that rating the Veteran under former Diagnostic Code 5292 [spine, limitation of motion of, lumbar] is appropriate.

The Veteran's claim has been considered in the past under former Diagnostic Code 5295 [lumbosacral strain].  However, the Board believes that rating the Veteran under former Diagnostic Code 5295, lumbar spine strain, is inappropriate.  The Veteran does not demonstrate lumbar symptomatology compatible with the criteria listed under Diagnostic Code 5295 other than painful motion, which is contemplated in Diagnostic Code 5292.  Moreover, employment of former Diagnostic Code 5295, which has a maximum rating of 40 percent, would not allow for assignment of an increased disability rating. 

With respect to the current schedular criteria, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).

Intervertebral disc syndrome may be alternatively rated under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, however, requires incapacitating episodes, with bed rest as prescribed by a physician.  In this case, there is no medical evidence of physician- prescribed bed rest.  Thus, with respect to the current schedular criteria, the Veteran's service-connected lumbar spine disability will be rated using only the General Rating Formula for Diseases and Injuries of the Spine.

      A.  Former schedular criteria

Prior to June 4, 2003, characteristic pain has been demonstrated in the evidence; however, there is no objective medical evidence of 'persistent symptoms compatible with sciatic neuropathy' to warrant a 60 percent rating under the former Diagnostic Code 5293.  The Veteran complained of low back pain and occasional spasms during a February 2002 VA examination; however, the examiner did not indicate demonstrable muscle spasm, absent ankle jerk, or other neurological findings upon physical examination.  During a December 2002 VA examination, the Veteran did not report spasms, and the findings did not include demonstrable muscle spasm, absent ankle jerk, or other neurological findings upon physical examination.  

In a VA progress note dated in June 2003, the Veteran complained of worsening back pain for two weeks.  Spasm was noted of the lower back and pain was noted on movement.  Objective evidence of spasms was also noted in VA progress notes dated in September 2003 and December 2004. 

Pursuant to former Diagnostic Code 5293, pain must be accompanied by persistent symptoms compatible with sciatic neuropathy with demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  The medical evidence from June 4, 2003 to June 22, 2005 shows continued complaints of persistent pain with demonstrable muscle spasm; therefore, during this time, the Veteran's meets the criteria for a 60 percent disability rating under Diagnostic Code 5293.  

Starting June 22, 2005, characteristic pain has been demonstrated in the evidence; however, it seems as if the symptoms compatible with neuropathy have resolved.  In a June 2005 VA progress note, the Veteran complained of back pain starting that day without radiculopathy.  The examiner noted tenderness on physical examination but did not note objective evidence of associated neurological findings.  From this time, there is no objective medical evidence of 'persistent symptoms compatible with sciatic neuropathy' to warrant a 60 percent rating under the former Diagnostic Code 5293.  There has been no objective evidence of demonstrable muscle spasm, absent ankle jerk, or other neurological findings upon physical examination starting June 22, 2005.  Therefore, from June 22, 2005, the Veteran's lumbar spine disability warrants only a 40 percent disability rating under Diagnostic Code 5292.  

In the November 2006 VA examination report, the Veteran reported a history of muscle spasms in the low back.  The Veteran also complained of low back pain radiating into his left thigh and buttock, along with numbness and tingling in both feet.  However, upon physical examination there was no evidence of spasms or numbness of the lower extremities noted.  

Muscle spasm was not identified in a subsequent August 2008 MRI report or VA examination reports dated in October 2008, February 2012, or June 2013.  Furthermore, in an August 2008 VA progress note, the Veteran denied radicular leg pain, numbness, tingling, or weakness.  No radiating pain was noted during the October 2008 VA spine examination, and the examiner specifically noted no radicular pain below the knees.  Physical examination in February 2012 also lacked any objective evidence of spasm or radiating pain. 

The Board notes that in a January 2013 private evaluation, the examiner noted a diagnosis of chronic cervical, thoracic, and lumbar sprain/strain residuals with associated tri-level subluxation complex and paraspinal muscle spasm.  However, the January 2013 VA examiner found neither evidence of muscle spasm nor evidence of radicular pain.  

In any event, there is clearly no evidence of 'persistent symptoms' after June 22, 2005.  Moreover, to the extent the Veteran has complained of radiating pain, no objective evidence of specific neurologic impairment or resulting functional loss has been identified in the evidence.

During this time, there is also no indication of absent ankle jerk or other neurological findings appropriate to the site of the diseased disc.  As explained above, the VA examination and MRI reports are negative for any neurological findings such as sciatica or radiculopathy.

In short, the Board finds the Veteran's lumbar spine disability warrants a 60 percent disability rating under Diagnostic Code 5293 from June 4, 2003 to June 22, 2005.  Prior to June 4, 2003 and from June 22, 2005, the Veteran's lumbar spine disability does not warrant a disability rating in excess of 40 percent under Diagnostic Code 5292.  

      B.  Current schedular criteria

Under the current schedular criteria, to warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show or ankylosis of the thoracolumbar spine.  In this case, there is no evidence of ankylosis of the Veteran's lumbar spine.  During the November 2008 VA examination, the Veteran was able achieve 25 degrees of flexion, 10 degrees of extension, 15 degrees of left lateral flexion, 20 degrees of right lateral flexion, and 20 degrees of rotation bilaterally.  The examiner noted during the February 2012 VA examination, that range of motion findings were not adequate for rating purposes as clinical examination and observation did not correlate.  During the June 2013 VA examination, the Veteran was able achieve 40 degrees of flexion, 10 degrees of extension, 15 degrees of left lateral flexion, 15 degrees of right lateral flexion, and 20 degrees of rotation bilaterally.  It is obvious that the Veteran's lumbar spine is not immobile.

Accordingly, the Veteran's service-connected lumbar spine disorder does not warrant a 50 percent or higher percent rating under the General Rating Formula for Diseases and Injuries of the spine.  Rating the Veteran's back disability as intervertebral disc syndrome under the current criteria is not appropriate, since there is no evidence of incapacitating episodes with bed rest as prescribed by a physician.

Based on this record, and for reasons stated above, the Board finds that the Veteran is not entitled to an increased disability rating under the current schedular criteria.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2013).  See DeLuca, supra.  With respect to the former schedular criteria, the Board notes that where, as here, the Veteran is already receiving the maximum disability rating for limitation of motion [under Diagnostic Code 5292], consideration of the provisions of DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, with respect to the rating under Diagnostic Code 5293, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Such is the case with Diagnostic Code 5293.

Under the current schedular criteria, as explained above, a higher schedular rating is not available in the absence of unfavorable ankylosis.  The medical and other evidence of record does not suggest that any loss of function caused by pain amounts to immobility of the lumbar spine.  Thus, there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

	C.  Other considerations

The percentage ratings assigned by the VA Schedule for Rating Disabilities represent the average impairment in earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  In cases where either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the Board finds that the ratings criteria reasonably describe the claimant's disability level and symptomatology.  Moreover, the Veteran has not asserted that his service-connected lumbar spine disability causes marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent period of hospitalization, such that application of the regular schedular standards is rendered impracticable.  See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for assignment of an extraschedular evaluation.  Id.

The Board also finds that staged ratings beyond those currently assigned are not in order.  Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for his service-connected lumbar spine disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Prior to June 4, 2003, entitlement to a disability rating in excess of 40 percent for service-connected recurrent lumbosacral strain is denied.

From June 4, 2003, to June 22, 2005, entitlement to a disability rating in of 60 percent for service-connected recurrent lumbosacral strain is granted.

From June 22, 2005, entitlement to a disability rating in excess of 40 percent for service-connected recurrent lumbosacral strain is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


